Exhibit 10.18










AMENDMENT AND RESTATEMENT OF
THE SEMPRA ENERGY 2005
DEFERRED COMPENSATION PLAN


























TABLE OF CONTENTS

ARTICLE I. TITLE AND DEFINITIONS

1.1

Title.

1.2

Definitions.

ARTICLE II. PARTICIPATION

ARTICLE III. CONTRIBUTIONS

3.1

Elections to Defer Compensation

3.2

Distribution Elections.

3.3

Company Matching Contributions

3.4

FICA and Other Taxes.

ARTICLE IV. INVESTMENTS

4.1

Measurement Funds.

4.2

Investment Elections.

4.3

Compliance with Section 16 of the Exchange Act.

ARTICLE V. ACCOUNTS

5.1

Accounts.

5.2

Subaccounts.

ARTICLE VI. VESTING

ARTICLE VII. DISTRIBUTIONS

7.1

Distribution of Accounts.

7.2

Hardship Distribution.

7.3

Effect of a Change in Control.

7.4

Inability to Locate Participant.

7.5

Prohibition on Acceleration of Distributions.

ARTICLE VIII. ADMINISTRATION

8.1

Committee.

8.2

Administrator.

8.3

Committee Action.

8.4

Powers and Duties of the Committee.

8.5

Construction and Interpretation.

8.6

Information.

8.7

Compensation, Expenses and Indemnity.

8.8

Quarterly Statements.

8.9

Disputes.

8.10

Compliance with Section 409A of the Code

ARTICLE IX. MISCELLANEOUS

9.1

Unsecured General Creditor.

9.2

Restriction Against Assignment.

9.3

Withholding.

9.4

Amendment, Modification, Suspension or Termination.

9.5

Designation of Beneficiary.

9.6

Insurance.

9.7

Governing Law.

9.8

Receipt of Release.

9.9

Compliance with Code Section 162(m)

9.10

Payments on Behalf of Persons Under Incapacity.

9.11

Limitation of Rights

9.12

Exempt ERISA Plan

9.13

Notice

9.14

Errors and Misstatements

9.15

Pronouns and Plurality

9.16

Severability

9.17

Status

9.18

Headings.

ARTICLE X.   Employees of Sempra Energy Trading Corporation
 and Sempra Energy Solutions LLC

ARTICLE XI.  SECTION 409A OF THE CODE























Sempra Energy, a California corporation (the “Company”), and its direct and
indirect subsidiaries hereby establish and maintain this Sempra Energy 2005
Deferred Compensation Plan (the “Plan”) which is designed to provide
supplemental retirement income benefits for certain directors and for a select
group of management and highly compensated employees through deferrals of salary
and incentive compensation and Company matching contributions.  This Plan shall
be effective as of January 1, 2005.

The Company hereby amends and restates the Plan, effective as of the date of
adoption, except as otherwise provided herein.  The elections and amendments
made in accordance with the transitional relief under Internal Revenue Service
Notice 2005-1, the Proposed Regulations under Section 409A of the Code, Internal
Revenue Service Notice 2006-79 and Internal Revenue Service Notice 2007-86 shall
be effective for the relevant periods on or before December 31, 2008.

The Plan is intended to comply with the requirements of Sections 409A(a)(2), (3)
and (4) of the Code and the Treasury Regulations and other guidance issued by
the Secretary of the Treasury thereunder.  To the extent permitted by such
Treasury Regulations or other guidance, the Plan may be amended to conform to
the requirements of Section 409A of the Code.

ARTICLE I.
TITLE AND DEFINITIONS

1.1

Title.

This Plan shall be known as the Sempra Energy 2005 Deferred Compensation Plan.

1.2

Definitions.

Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below.

(a)

“Account” or “Accounts” shall mean a Participant’s Deferral Account and/or
Company Matching Account.

(b)

“Administrator” shall mean the individuals designated by the Committee  (who
need not be a member of the Committee) to handle the day-to-day Plan
administration.  If the Committee does not make such a designation, the
Administrator shall be the Senior Vice-President of Human Resources of the
Company.

(c)

 “Affiliate” has the meaning ascribed to such term in Rule 12b-2 promulgated
under the Exchange Act.

(d)

 “Base Salary” shall mean a Participant’s annual base salary, excluding bonus,
incentive and all other remuneration for services rendered to the Company, prior
to reduction for any salary contributions to a plan established pursuant to
Section 125 of the Code or qualified pursuant to Section 401(k) of the Code and
prior to reduction for deferrals under this Plan.

(e)

“Beneficial Owner” has the meaning set forth in Rule 13d-3 under the Exchange
Act.

(f)

“Beneficiary” or “Beneficiaries” shall mean the person or persons, including a
trustee, personal representative or other fiduciary, last designated in writing
by a Participant to receive the benefits specified hereunder in the event of the
Participant’s death in accordance with Section 9.5.  

(g)

“Board of Directors” or “Board” shall mean the Board of Directors of the
Company.

(h)

“Bonus” shall mean the annual incentive award earned by a Participant under the
Company’s short-term incentive plan and other special payments or awards that
may be granted by the Company from time to time.

(i)

“Change in Control” shall be deemed to have occurred when any event or
transaction described in paragraph (1), (2), (3) or (4) occurs, subject to
paragraph (5):

(1)

Any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of Sempra Energy representing twenty percent (20%) or more of the
combined voting power of Sempra Energy’s then outstanding securities; or

(2)

The following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including, but not limited to, a consent solicitation, relating to the
election of directors of Sempra Energy) whose appointment or election by the
Board or nomination for election by Sempra Energy’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

(3)

There is consummated a merger or consolidation of Sempra Energy or any direct or
indirect subsidiary of Sempra Energy with any other corporation, other than (A)
a merger or consolidation which would result in the voting securities of Sempra
Energy outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of Sempra Energy or any subsidiary of Sempra Energy, at
least sixty percent (60%) of the combined voting power of the securities of
Sempra Energy or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (B) a merger or consolidation
effected to implement a recapitalization of Sempra Energy (or similar
transaction) in which no Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of Sempra Energy (not including in the securities
beneficially owned by such Person any securities acquired directly from Sempra
Energy or its affiliates other than in connection with the acquisition by Sempra
Energy or its affiliates of a business) representing twenty percent (20%) or
more of the combined voting power of Sempra Energy’s then outstanding
securities; or

(4)

The shareholders of Sempra Energy approve a plan of complete liquidation or
dissolution of Sempra Energy or there is consummated an agreement for the sale
or disposition by Sempra Energy of all or substantially all of Sempra Energy’s
assets, other than a sale or disposition by Sempra Energy of all or
substantially all of Sempra Energy’s assets to an entity, at least sixty percent
(60%) of the combined voting power of the voting securities of which are owned
by shareholders of Sempra Energy in substantially the same proportions as their
ownership of Sempra Energy immediately prior to such sale.

(5)

An event or transaction described in paragraph (1), (2), (3), or (4) shall be a
“Change in Control” only if such event or transaction is a “change in the
ownership or effective control of the corporation, or in the ownership of a
substantial portion of the assets of the corporation,” within the meaning of
Section 409A(a)(2)(A)(v) of the Code, to the extent provided by the Secretary of
the Treasury.

(j)

 “Code” shall mean the Internal Revenue Code of 1986, as amended.

(k)

“Committee” shall mean the compensation committee of the Board of Directors.

(l)

“Company” shall mean Sempra Energy and any successor corporations.  Company
shall also include each corporation which is a member of a controlled group of
corporations (within the meaning of Section 414(b) of the Code) of which Sempra
Energy is a component member, if the Board provides that such corporation shall
participate in the Plan and such corporation’s governing board of directors
adopts this Plan.

(m)

 “Company Matching Account” shall mean the bookkeeping account maintained by the
Company for each Participant that is credited with an amount equal to the
Company Matching Contribution, if any, debited by amounts equal to all
distributions to and withdrawals made by the Participant and/or his Beneficiary
and adjusted for investment earnings and losses pursuant to Article V.

(n)

“Company Matching Contributions” shall mean the employer matching contribution
made to the Plan on behalf of Participants who make deferrals under Article III.

(o)

“Compensation” shall mean Base Salary and Bonus that the Participant who is an
employee is entitled to receive for services rendered to the Company.  In
addition, for any Participant who is an Executive Officer, Compensation includes
(i) SERP Lump Sum, (ii) Restricted Stock Units, and (iii) Severance Payments.
  Compensation shall mean retainer payments and/or meeting and other fees,
received from the Company for services performed by any Participant as a
Director.

(p)

“Deferral Account” shall mean the bookkeeping account maintained by the Company
for each Participant that is credited with amounts equal to the portion of the
Participant’s Compensation that he elects to defer pursuant to Section 3.1,
debited by amounts equal to all distributions to and withdrawals made by the
Participant and/or his Beneficiary and adjusted for investment earnings and
losses pursuant to Article V.  The Deferral Account may be further subdivided
into subaccounts as determined by the Committee.

(q)

“Deferral Election Form” shall mean the form designated by the Committee for
purposes of making deferrals under Section 3.1.

(r)

“Director” shall mean an individual who is a non-employee member of the Board.

(s)

“Disability” or “Disabled” means, with respect to a Participant, that the
Participant:

(1)

is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or

(2)

is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three months under an accident or health
plan covering employees of such Participant’s employer,

as determined in accordance with Section 409A(a)(2)(C) of the Code and the
Treasury Regulations thereunder.

(t)

 “Distributable Amount” of a Participant’s subaccounts with respect to a Plan
Year shall mean the sum of the vested balance of the subaccount in a
Participant’s Deferral Account and Company Matching Account with respect to such
Plan Year.

(u)

“Effective Date” shall mean January 1, 2005.

(v)

“Election Period” with respect to a Plan Year shall mean the period designated
by the Committee; provided, however, that such period shall be no less than ten
business days.  The Election Period with respect to a Plan Year shall end not
later than the last day of the prior Plan Year; provided, however, that, in the
case of an Eligible Individual who first becomes eligible to participate in the
Plan during a Plan Year, the Election Period may be the thirty (30) day period
commencing on the date such Eligible Individual first becomes eligible to
participate in accordance with Section 409A(a)(4)(B)(ii) of the Code and the
Treasury Regulations thereunder; and provided, further, in the case of an
Eligible Individual’s election to defer a Bonus (or portion thereof) for a Plan
Year that is performance-based compensation based on services over a period of
at least twelve (12) months, within the meaning of Section 409A(a)(4)(B)(iii) of
the Code and the Treasury Regulations thereunder, the Election Period may be a
period designated by the Committee during such Plan Year that satisfies the
requirements of Section 409A(a)(4)(B)(iii) of the Code and the Treasury
Regulations thereunder.

(w)

“Eligible Individual” shall mean those individuals selected by the Committee
from (1) those employees of the Company who either (A) are Executive Officers or
(B) have Base Salary for a Calendar Year that is at least $140,000, as adjusted
by the Committee from time to time and (2) those Directors who are not employees
of the Company.  The Committee may, in its sole discretion, select such other
individuals to participate in the Plan who do not otherwise meet the foregoing
criteria.

(x)

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

(y)

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the applicable rules and regulations thereunder.

(z)

“Executive Officer” shall mean an employee of the Company who holds a position
as an executive officer in the Company and is eligible to participate in the
Sempra Energy Supplemental Executive Retirement Plan or is so designated by the
Committee.

(aa)

“401(k) Plan” shall mean the Sempra Energy Savings Plan maintained by the
Company under Code Section 401(k), as in effect from time to time or as
applicable for any Participant, a plan maintained by a direct or indirect
subsidiary of the Company under Code Section 401(k).

(bb)

“Manager” shall mean an employee of the Company who is an Eligible Individual,
other than an Executive Officer or a Director.

(cc)

“Measurement Fund” shall mean one or more of the investment funds selected by
the Committee pursuant to Section 4.1.

(dd)

“Moody’s Plus Rate” shall mean the Moody’s Rate (as defined below) plus the
greater of  (1) 10% of the Moody’s Corporate Bond Yield Average – Monthly
Average Corporates as published by Moody’s Investors Service, Inc. (or any
successor) or (2) one percentage point per annum. The Moody’s Rate for the month
of June means the average of the daily Moody’s Corporate Bond Yield Average –
Monthly Average Corporates for the month of June.

(ee)

“Participant” shall mean any Eligible Individual who becomes a Participant in
accordance with Article II and who has not received a complete distribution of
the amounts credited to his Accounts.

(ff)

“Payroll Date” shall mean, with respect to any Participant, the date on which he
would otherwise be paid Compensation.

(gg)

“Payment Date” shall mean the date determined by the Administrator that is on or
within thirty (30) days after one of the following dates as designated by the
Participant in his distribution form election with respect to a Plan Year:

(1)

the first day of the first calendar month on or next following thirty (30) days
after the date of the Participant's Separation from Service or Disability, or

(2)

the first day of the first, second, third, fourth or fifth calendar year next
following the date of the Participant’s Separation from Service or Disability.  

“Payment Date” shall also mean the Scheduled Withdrawal Date elected in
accordance with the provisions of Section 7.1(b).  

(hh)

 “Person” means any person, entity or “group” within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act, except that such term shall
not include (1) the Company or any of its Affiliates, (2) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its Affiliates, (3) an underwriter temporarily holding securities
pursuant to an offering of such securities, (4) a corporation owned, directly or
indirectly, by the shareholders of Sempra Energy in substantially the same
proportions as their ownership of stock of Sempra Energy, or (5) a person or
group as used in Rule 13d-1(b) under the Exchange Act.

(ii)

“Plan” shall mean the Sempra Energy 2005 Deferred Compensation Plan set forth
herein, as amended from time to time.

(jj)

“Plan Year” shall mean the twelve (12) consecutive month period beginning on
each January 1 and ending on each December 31.

(kk)

“Restricted Stock Units” shall mean restricted stock units granted to Executive
Officers under the Sempra Energy 1998 Long Term Incentive Plan or the Sempra
Energy 2008 Long Term Incentive Plan.

(ll)

“Rule 16b-3” shall mean that certain Rule 16b-3 under the Exchange Act, as such
Rule may be amended from time to time.

(mm)

“Scheduled Withdrawal Date” shall be in January in the year elected by the
Participant for an in-service withdrawal of all amounts of Compensation deferred
in a given Plan Year, but excluding earnings and losses attributable thereto, as
set forth on the election forms for such Plan Year.  

(nn)

“Sempra Energy Stock Fund” shall mean the Measurement Fund in which investment
earnings and losses parallel the investment return on the common stock of the
Company.

(oo)

“Separation from Service”, with respect to a Participant (or another Service
Provider), means the Participant’s (or such Service Provider’s) “separation from
service,” as defined in Treasury Regulation Section 1.409A-1(h), with respect to
the Service Recipient.   

Effective as of January 1, 2008, and in accordance with Treasury Regulation
Section 1.409A-1(h)(3) (and the transitional relief under Internal Revenue
Service Notice 2005-1, the proposed regulations under Section 409A of the Code,
Internal Revenue Service Notice 2006-79 and Internal Revenue Notice 2007-86),
and in connection with the formation of RBS Sempra Commodities (as defined in
Section 10), with respect to the benefits payable under this Plan to a
Participant who is an employee of SET LLC or SES (each, as defined in Section
10), and who is a Transferred Employee (as defined in Section 10), the foregoing
definition of “Separation from Service” shall be applied by determining the
“service recipient,” as defined in Treasury Regulation Section 1.409A-1(g), by
substituting the language “at least 20%” for the language “at least 80%” and
applying Sections 1563(a)(1), (2) and (3) for purposes of determining a
controlled group of corporations under Section 414(b) of the Code and in
applying Treasury Regulation Section 1.414(c)-2 for purposes of determining
trades or businesses (whether or not incorporated) that are under common control
for purposes of Section 414(c) of the Code.  This subsection shall not apply
with respect to the benefits payable under this Plan to any other Participant.

(pp)

“SERP Lump Sum” shall mean the lump sum retirement benefit that would be payable
to an Executive Officer who is a Plan Participant under either the Sempra Energy
Supplemental Executive Retirement Plan or the Sempra Energy Excess Cash Balance
Plan.

(qq)

“Service Provider” means a Participant or any other “service provider,” as
defined in Treasury Regulation Section 1.409A-1(f), with respect to the Service
Recipient.

(rr)

“Service Recipient”, with respect to the Participant, means Sempra Energy (if
the Participant is employed by Sempra Energy or is a Director), or the
subsidiary of Sempra Energy employing the Participant, whichever is applicable,
and all persons considered part of the “service recipient,” as defined in
Treasury Regulation Section 1.409A-1(g), as determined from time to time.  As
provided in Treasury Regulation Section 1.409A-1(g), the “Service Recipient”
shall mean the person for whom the services are performed and with respect to
whom the legally binding right to compensation arises, and all persons with whom
such person would be considered a single employer under Section 414(b) or 414(c)
of the Code.

(ss)

“Severance Payment” shall mean any severance payments payable to a Participant
under an executive employment agreement or severance agreement with the Company.

(tt)

“Specified Employee” means a Service Provider who, as of the date of the Service
Provider’s Separation from Service is a “Key Employee” of the Service Recipient
any stock of which is publicly traded on an established securities market or
otherwise.  For purposes of this definition, a Service Provider is a “Key
Employee” if the Service Provider meets the requirements of Section
416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with the
Treasury Regulations thereunder and disregarding Section 416(i)(5) of the Code)
at any time during the Testing Year.  If a Service Provider is a “Key Employee”
(as defined above) as of a Specified Employee Identification Date, the Service
Provider shall be treated as “Key Employee” for the entire twelve (12) month
period beginning on the Specified Employee Effective Date.  For purposes of this
definition, a Service Provider’s compensation for a Testing Year shall mean such
Service Provider’s compensation, as determined under Treasury Regulation Section
1.415(c)-2(a) (and applied as if the Service Recipient were not using any safe
harbor provided in Treasury Regulation Section 1.415(c)-2(d), were not using any
of the elective special timing rules provided in Treasury Regulation Section
1.415(c)-2(e), and were not using any of the elective special rules provided in
Treasury Regulation Section 1.415(c)-2(g)), from the Service Recipient for such
Testing Year.  The “Specified Employees” shall be determined in accordance with
Section 409A(a)(2)(B)(i) of the Code and Treasury Regulation Section
1.409A-1(i).

(uu)

“Specified Employee Effective Date” means the first day of the fourth month
following the Specified Employee Identification Date.  The Specified Employee
Effective Date may be changed by Sempra Energy, in its discretion, in accordance
with Treasury Regulation Section 1.409A-1(i)(4).

(vv)

“Specified Employee Identification Date” ”, for purposes of Treasury Regulation
Section 1.409A-1(i)(3), shall mean December 31.  The “Specified Employee
Identification Date” shall apply to all “nonqualified deferred compensation
plans” (as defined in Treasury Regulation Section 1.409A-1(a)) of the Service
Recipient and all affected Service Providers.  The “Specified Employee
Identification Date” may be changed by Sempra Energy, in its discretion, in
accordance with Treasury Regulation Section 1.409A-1(i)(3).

(ww)

“Subaccount” or “Subaccounts” shall mean the subaccount or subaccounts
maintained with respect to a Participant’s Deferral Account or Company Matching
Account.

(xx)

“Testing Year” shall mean the twelve (12) month period ending on the Specified
Employee Identification Date, as determined from time to time.

(yy)

 “Valuation Date”, with respect to the Measurement Funds that are available
under the 401(k) Plan, shall have the same meaning as under the 401(k) Plan.
 For purposes of the Moody’s Plus Rate, “Valuation Date” shall mean the last day
of the calendar month.  

ARTICLE II.
PARTICIPATION

(a)

An Eligible Individual shall become a Participant in the Plan by (1) electing to
make deferrals in accordance with Section 3.1 and (2) filing such other forms as
the Committee may reasonably require for participation hereunder.  

(b)

An Eligible Individual who completes the requirements of the preceding
subsection shall commence participation in this Plan as of the first day of the
Plan Year with respect to which Compensation is deferred.   

ARTICLE III.
CONTRIBUTIONS

3.1

Elections to Defer Compensation

(a)

General Rule.  Each Eligible Individual may defer Compensation for a Plan Year
by filing with the Administrator a Deferral Election Form for such Plan Year
that conforms to the requirements of this Section 3.1, no later than the last
day of the applicable Election Period for such Plan Year, and such deferral
election shall become irrevocable on the last day of the applicable Election
Period for such Plan Year.  The Committee may permit an Eligible Individual who
first becomes eligible to participate in the Plan during a Plan Year to have his
first Election Period during such Plan Year.  An election to defer Compensation
for a Plan Year must be filed during the Election Period prior to the effective
date of such election and shall be irrevocable when made and shall be effective
only for Compensation that constitutes compensation for services performed
during periods during the Plan Year beginning after the effective date of such
election.   Notwithstanding the previous sentence, if an Eligible Individual’s
Bonus (or portion thereof) is a performance-based compensation based on services
performed over a period of at least twelve (12) months, within the meaning of
Section 409A(a)(4)(B)(iii) and the Treasury Regulations thereunder, the
Committee may permit such Eligible Individual to file an election to defer such
Bonus (or such portion thereof), or change such Eligible Individual’s prior
election to defer such Bonus (or such portion thereof), no later than the date
that is six months before the end of the performance period over which such
services are to be performed, under the terms and conditions specified by the
Committee, in accordance with Section 409A(a)(4)(B)(iii) of the Code and the
Treasury Regulations thereunder, and such deferral election shall become
irrevocable on the date that is six months before the end of the performance
period.  A Participant shall make a separate election to defer Compensation for
each Plan Year.  

(b)

Special Rules.  Notwithstanding the above, the following restrictions apply to
deferrals of certain elements of Compensation.

(1)

Severance Payments.  A Participant may elect to defer Severance Payments  (or a
portion thereof), to the extent permitted by the Committee.  In order to defer
Severance Payments (or a portion thereof), an eligible Participant must file the
appropriate Deferral Election Form no later than the election date required
under Section 409A of the Code and the Treasury Regulations thereunder.  The
Participant’s election to defer Severance Payments (or a portion thereof) shall
satisfy the requirements of Treasury Regulation Section 1.409A-2(b).  Such
deferral election shall be irrevocable when made, and shall not take effect
until at least twelve (12) months after the date on which the election is made.
 Such deferral election shall provide that the amount deferred shall be deferred
for a period of not less than five (5) years from the date the payment of the
amount deferred would otherwise have been made (or, in the case of a life
annuity or installment payments treated as a single payment, five years from the
date the first amount was scheduled to be paid), in accordance with Treasury
Regulation Section 1.409A-2(b)(1)(ii).  

(2)

Restricted Stock Units.  A Participant may elect to defer Restricted Stock Units
(or a portion thereof), to the extent permitted by the Committee.  In order to
defer Restricted Stock Units (or a portion thereof), an eligible Participant
must file the appropriate Deferral Election Form no later than the election date
required under Section 409A of the Code and the Treasury Regulations thereunder.
 The Participant’s election to defer Restricted Stock Units (or a portion
thereof) shall apply only if the Restricted Stock Units (or portion thereof)
constitute a legally binding right to a payment of compensation in a subsequent
taxable year and, absent a deferral election, would be treated as a short-term
deferral, within the meaning of Treasury Regulation Section 1.409A-1(b)(4), and
such deferral election shall satisfy the requirements of Treasury Regulation
Section 1.409A-2(a)(4).  Such deferral election shall be irrevocable when made
and shall be in accordance with Treasury Regulation Section 1.409A-2(b), applied
as if the amount were a deferral of compensation and the scheduled payment date
for the amount were the date the substantial risk of forfeiture lapses.  Such
deferral election shall become effective only if made at least twelve (12)
months before the date on which the substantial risk of forfeiture, within the
meaning of Treasury Regulation Section 1.409A-1(d), with respect to the
Restricted Stock Units (or portion thereof) lapses.  Such deferral election
shall provide that the amount deferred shall be deferred for a period of not
less than five (5) years from the date on which the substantial risk of
forfeiture, within the meaning of Treasury Regulation Section 1.409A-1(b)(4),
lapses, in accordance with Treasury Regulation Sections 1.409A-2(a)(4) and
1.409A-2(b)(1)(ii); provided, however, that such deferral election may provide
that the deferred amounts will be payable upon a change in control event (as
defined in Treasury Regulation Section 1.409A-3(i)(5)) without regard to the
five year additional deferral requirement in Treasury Regulation Section
1.409A-2(b)(1)(ii).

(3)

SERP Lump Sum.  A Participant may elect to defer a SERP Lump Sum (or a portion
thereof), to the extent permitted by the Committee.  In order to defer a SERP
Lump Sum (or a portion thereof), an eligible Participant must file the
appropriate Deferral Election Form no later than the election date required
under Section 409A of the Code and the Treasury Regulations thereunder.  The
Participant’s election to defer SERP Lump Sum Payments (or a portion thereof)
shall satisfy the requirements of Treasury Regulation Section 1.409A-2(b).  Such
deferral election shall be irrevocable when made, and shall not take effect
until at least twelve (12) months after the date on which the election is made.
 Such deferral election shall provide that the amount deferred shall be deferred
for a period of not less than five (5) years from the date the payment of the
amount deferred would otherwise have been made (or, in the case of a life
annuity or installment payments treated as a single payment, five years from the
date the first amount was scheduled to be paid) in accordance with Treasury
Regulation Section 1.409A-2(b)(1)(ii).

(4)

Limitation on Deferrals.  A Participant may elect to defer Severance Payments,
Restricted Stock Units or a SERP Lump Sum, or any portion thereof, only to the
extent such deferral satisfies the requirements of Section 409A of the Code and
the Treasury Regulations thereunder.  For purposes of this subsection (b),
payment shall have the meaning set forth in Treasury Regulation Section
1.409A-2(b) to the extent applicable.

(5)

Special SERP Lump Sum Deferral Elections.  Notwithstanding paragraphs (3) and
(4), a Participant may elect to defer a SERP Lump Sum (or a portion thereof), to
the extent permitted by the Committee, in accordance with this paragraph (5).
 Such deferral election shall be irrevocable when made and shall be made on or
after January 1, 2006 and on or before December 31, 2008 in accordance with the
transitional relief under Section 409A of the Code and Internal Revenue Service
Notices 2006-79 and 2007-86; provided, however, that a Participant’s deferral
election made in 2006 shall apply only with respect to a SERP Lump Sum that
would not otherwise be payable in 2006, and shall not cause a SERP Lump Sum to
be made in 2006 that would not otherwise be payable in 2006; and, provided,
further, that a Participant’s deferral election made in 2007 shall apply only
with respect to a SERP Lump Sum that would not otherwise be payable in 2007, and
shall not cause a SERP Lump Sum to be made in 2007 that would not otherwise be
payable in 2007; and, provided, further, that a Participant’s deferral election
made in 2008 shall apply only with respect to a SERP Lump Sum that would not
otherwise be payable in 2008, and shall not cause a SERP Lump Sum to be made in
2008 that would not otherwise be payable in 2008.  No election under this
paragraph (5) may be made by a Participant after December 31, 2008.

(c)

Deferral Amounts.  The amount of Compensation which a Participant may elect to
defer for a Plan Year is such Compensation earned on or after the time at which
the Participant elects to defer each Plan Year in accordance with Section
3.1(a), and which is earned during such Plan Year.  The applicable limitations
for any Participant shall be determined based on his classification by the
Committee, determined on the first day of the Election Period for such Plan
Year.  

(1)

Each Participant who is a Manager shall be permitted to defer, in any whole
percentage:  (A) from 6% to 100% of Base Salary and (B) from 6% to 100% of his
Bonus.

(2)

Each Participant who is an Executive Officer shall be permitted to defer, in any
whole percentage:  (A) from 6% to 100% of Base Salary, (B) from 6% to 100% of
his Bonus and (c) from 10% to 100% of his Restricted Stock Units, Severance
Payments and SERP Lump Sum, subject to Section 3.1(b).

(3)

Each Participant who is a Director shall be permitted to defer, in any whole
percentage, from 10% to 100% of his Compensation.

Notwithstanding the limitations established above, the total amount deferred by
a Participant shall be limited in any calendar year, if necessary, to satisfy
the Participant’s income and employment tax withholding obligations  (including
Social Security, unemployment and Medicare), and the Participant’s employee
benefit plan contribution requirements, determined on the first day of the
Election Period for such Plan Year, as determined by the Committee.  If
permitted by the Committee, the Participant may make deferrals for a Plan Year
with respect to any designated portion of his Compensation (such as meeting
fees, for example), to the extent elected by such Participant during the
Election Period for such Plan Year.

(d)

Duration of Deferral Election.

(1)

A Participant shall not modify or suspend his election to defer Compensation
during a Plan Year.

(2)

A Participant must file a new deferral election for each subsequent Plan Year.
 In the event a Participant fails to file a timely deferral election for the
next Plan Year, he shall be deemed to have elected not to defer any Compensation
for such Plan Year.

(3)

A Participant’s election to defer all or any portion of his SERP Lump Sum shall
automatically become void in the event the Participant dies or becomes disabled
while employed by the Company.

(e)

Elections.  Subject to the limitations of subsection (b), any Eligible
Individual who does not elect to defer Compensation during his Election Period
for a Plan Year may subsequently become a Participant.  

(f)

Termination of Participation and/or Deferrals.  If the Committee determines in
good faith that a Participant no longer qualifies as a Director or a member of a
select group of management or highly compensated employees, as membership in
such group is determined in accordance with Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, the Committee shall have the right, in its sole discretion
and only for purposes of preserving the Plan’s exemption from Title I of ERISA,
to (1) terminate any deferral election the Participant has made for the
remainder of the Plan Year in which the Participant’s membership status changes,
(2) prevent the Participant from making future deferral elections and/or (3)
immediately distribute the balance of the Participant’s Accounts and terminate
the Participant’s participation in the Plan.

3.2

Distribution Elections.

(a)

General Rule.  Each Participant shall make a separate distribution election with
respect to each Plan Year for which such Participant elects to defer
Compensation in accordance with Section 3.1.  A Participant’s distribution
election with respect to a Plan Year shall apply to:  (1) the subaccount in his
Deferral Account to which shall be credited the amount equal to the portion of
his Compensation earned during such Plan Year that he elects to defer pursuant
to Section 3.1; and (2) the subaccount in his Company Matching Account to which
shall be credited the amount equal to the Company Matching Contribution for such
Plan Year.  A Participant’s distribution election with respect to a Plan Year
shall elect the Payment Date and the form of distribution of his Distributable
Amount with respect to such Plan Year for purposes of distributions under
subsection 7.1(a) in the event of such Participant’s Separation from Service or
Disability.  Such Payment Date and distribution form elections shall be made on
such Participant’s Deferral Election Form during the Election Period for which
such Participant elects to defer Compensation under Section 3.1 for such Plan
Year, and such Payment Date and distribution form elections with respect to such
Plan Year shall be irrevocable, except as provided in subsection (b).  A
Participant may elect any Payment Date described in Section 1.2(gg), and may
elect distribution in the normal form, as described in paragraph 7.1(a)(1), or
an optional form described in subparagraphs 7.1(a)(2)(A), (B) or (C).  In the
event a Participant fails to elect a Payment Date for his Distributable Amount
with respect to a Plan Year, his Payment Date for his Distributable Amount with
respect to such Plan Year shall be the date described in Section 1.2(gg)(1).  In
the event a Participant fails to make a distribution form election for his
Distributable Amount with respect to a Plan Year, his Distributable Amount with
respect to such Plan Year shall be distributed in the normal form, as described
in paragraph 7.1(a)(1) in the event of his Separation from Service or
Disability, except as provided in subsection (b).  Except as provided in
subsection (b), a Participant’s distribution for his Distributable Amount with
respect to a Plan Year shall be made or commence on such Participant’s Payment
Date.




(b)

Changes to Distribution Form Election.   Subject to subsection (e), a
Participant may change his distribution form election for his Distributable
Amount with respect to a Plan Year in accordance with this subsection (b) as
follows:




(1)

Change from Lump Sum.  If such Participant elected to receive the distribution
of his Distributable Amount with respect to a Plan Year in the event of his
Separation from Service or Disability in a lump sum, as provided in subparagraph
7.1(a)(2)(iii), such Participant may change such distribution form election by
making a new distribution form election for his Distributable Amount with
respect to such Plan Year providing for distribution in one of the following
forms, with such distribution made or commencing on the fifth anniversary of his
Payment Date:




(A)

a lump sum,




(B)

annual installments (calculated as set forth at Section 7.1(a)(6)) over five
years,

 

(C)

annual installments (calculated as set forth at Section 7.1(a)(6) over ten (10)
years, or




(D)

annual installments (calculated as set forth at Section 7.1(a)(6)) over fifteen
(15) years.




(2)

Change from Installments.  If such Participant elected to receive the
distribution of his Distributable Amount with respect to a Plan Year in the
event of his Separation from Service or Disability in the normal form, as
described in paragraph 7.1(a)(1)(A) (annual installments over ten years), or an
optional form, as provided in subparagraph 7.1(a)(2)(A) (annual installments
over five years) or (B) (annual installments over fifteen years), such
Participant may change such distribution form election by making a new
distribution form election for his Distributable Amount with respect to such
Plan Year providing for distribution in one of the following forms, with such
distribution commencing on the fifth anniversary of his Payment Date:




(i)

annual installments (calculated as set forth at Section 7.1(a)(6)) over the
period of years specified in such Participant’s initial distribution form
election, or




(ii)

annual installments (calculated as set forth at Section 7.1(a)(6)) over a period
of either ten (10) years or fifteen (15) years, provided that such period
exceeds the period of years specified in such Participant’s initial distribution
form election.




(3)

A Participant may make only one change to his distribution form election with
respect to a Plan Year under this subsection (b).




(c)

Election of Scheduled Withdrawal Date.  A Participant may elect a Scheduled
Withdrawal Date with respect to his deferrals of Compensation (but excluding any
investment earnings on such amounts) (the “Withdrawal Amount”) with respect to a
Plan Year.  Such election of a Scheduled Withdrawal Date for such Participant’s
Withdrawal Amount with respect to a Plan Year shall be made by such Participant
during the Election Period for which such Participant elects to defer
Compensation under Section 3.1 for such Plan Year, and such election of a
Scheduled Withdrawal Date shall be irrevocable, except as provided in subsection
(d).  A Participant may make separate Scheduled Withdrawal Date elections for
his deferrals of Compensation (excluding any investment earnings on such
amounts) with respect to different Plan Years.  A Participant’s Withdrawal
Amount with respect to a Plan Year shall be credited to subaccounts under such
Participant’s Accounts for such Plan Year.  A Participant shall not be required
to elect a Scheduled Withdrawal Date with respect to his deferrals of
Compensation for a Plan Year and, if a Participant fails to make an election of
a Scheduled Withdrawal Date for a Plan Year, no Scheduled Withdrawal Date shall
apply with respect to his deferrals of Compensation for such Plan Year.




(d)

Change of Scheduled Withdrawal Date.  Subject to subsection (e), if a
Participant elected a Scheduled Withdrawal Date with respect to his deferrals of
Compensation (excluding any investment earnings on such amounts) with respect to
a Plan Year, such Participant may change such Scheduled Withdrawal Date for the
Withdrawal Amount with respect to such Plan Year by electing a new Scheduled
Withdrawal Date for the Withdrawal Amount with respect to such Plan Year that is
not less than five years later than the Scheduled Withdrawal Date previously
elected by such Participant for such Plan Year.   A Participant who has not
elected a Scheduled Withdrawal Date for his deferrals of Compensation (excluding
any investment earnings on such amounts) for a Plan Year may not subsequently
elect a Scheduled Withdrawal Date for his deferrals of Compensation (excluding
any investment earnings on such amounts) for such Plan Year.  A Participant may
make only one change to the Scheduled Withdrawal Date with respect to each Plan
Year under this subsection (d).




(e)

Limitation on Distribution Changes.  A Participant’s election to change to his
distribution form election with respect to a Plan Year under subsection (b), or
change of a Scheduled Withdrawal Date with respect to a Plan Year under
subsection (d), shall be subject to the following limitations:




(1)

The Participant’s election to change his distribution election form with respect
to a Plan Year, or change his Scheduled Withdrawal Date with respect to a Plan
Year, shall not take effect until at least twelve (12) months after his election
to change the distribution form election, or Scheduled Withdrawal Date, is made.
 If the distribution of such Participant’s Distributable Amount with respect to
a Plan Year (in the case of a change in his distribution election form), or the
distribution of the Withdrawal Amount with respect to such Plan Year (in the
case of a change in his Scheduled Withdrawal Date), is made or commence before
the election to change his distribution form election or Scheduled Withdrawal
Date, as the case may be, becomes effective, the election to change his
distribution form election or Scheduled Withdrawal Date shall not thereafter
become effective, and distributions shall be made in accordance with the
distribution form election, and Scheduled Withdrawal Date (if any), as
applicable, in effect prior to the Participant’s election to change.




(2)

The Participant’s election to change his distribution election form with respect
to a Plan Year, or change his Scheduled Withdrawal Date with respect to a Plan
Year, shall provide that each payment with respect to such new distribution form
election, or new Scheduled Withdrawal Date, shall be deferred for a period of
not less than five years from the date such payment would otherwise have been
made.




(3)

The Participant’s election to change his Scheduled Withdrawal Date with respect
to a Plan Year shall not be made less than twelve (12) months prior to the date
of the first scheduled payment under the Participant’s initial election of the
Scheduled Withdrawal Date with respect to such Plan Year.




The limitations under this subsection (e) shall be applied in accordance with
Section 409A(a)(4)(C) of the Code and the Treasury Regulations thereunder.




(f)

Special Distribution Changes.  Notwithstanding the limitations under subsections
(b), (d) and (e), a Participant may (1) elect to change his distribution form
election with respect to a Plan Year, (2) elect to change his Scheduled
Withdrawal Date with respect to a Plan Year, or (3) elect a Scheduled Withdrawal
Date with respect to a Plan Year (if the Participant has not previously made a
Scheduled Withdrawal Date with respect to such Plan Year under subsection (c)).
 Such election shall be irrevocable when made and shall be made on or after
January 1, 2006 and on or before December 31, 2008 in accordance with the
transitional relief under Section 409A of the Code and Internal Revenue Service
Notices 2006-79 and 2007-86; provided, however, that a Participant’s election
made in 2006 shall apply only with respect to payments that would not otherwise
be payable in 2006, and shall not cause payments to be made in 2006 that would
not otherwise be payable in 2006; and, provided, further, that a Participant’s
election made in 2007 shall apply only with respect to payments that would not
otherwise be payable in 2007, and shall not cause payments to be made in 2007
that would not otherwise be payable in 2007; and, provided, further, that a
Participant’s election made in 2008 shall apply only with respect to payments
that would not otherwise be payable in 2008, and shall not cause payments to be
made in 2008 that would not otherwise be payable in 2008.  No election under
this subsection (f) may be made by a Participant after December 31, 2008.

3.3

Company Matching Contributions

(a)

The Company shall make a Company Matching Contribution for a Plan Year, on
behalf of each Participant who is selected by the Company prior to the first day
of such Plan Year and makes deferrals of Base Salary and Bonus under Article
III, in an amount equal to:

(1)

the product of (A) the rate of the matching contribution under the 401(k) Plan
in which the Participant participates and (B) the sum of:  (I) 6% of the
Participant’s compensation (as defined in the 401(k) Plan) for the Plan Year,
and (II) the Participant’s deferrals of Base Salary and Bonus under the Plan for
the Plan Year, to the extent such sum does not exceed 6% of such Participant’s
Base Salary and Bonus for such Plan Year, less

(2)

3% of such Participant’s compensation (as defined in the 401(k) Plan) for the
Plan Year.  

Notwithstanding the above, the Company reserves the right to change the Company
Matching Contribution in its sole discretion for any subsequent Plan Year.

(b)

The Company Matching Contribution for a Plan Year shall be credited to a
Participant’s Company Matching Account in the manner determined by the Committee
prior to the first day of such Plan Year.

3.4

FICA and Other Taxes.  

(a)

Annual Deferral Amounts.  For each Plan Year in which a Participant who is an
employee makes a deferral under Section 3.1, the Company shall withhold from
that portion of the Participant’s Compensation that is not being deferred, in a
manner determined by the Company, the Participant’s share of FICA and other
employment taxes on such amount.  If necessary, the Committee may reduce the
Participant's deferrals under Section 3.1 or make deductions from his Deferral
Account in order to comply with this Section, to the extent permitted under
Section 409A of the Code and the Treasury Regulations thereunder.

(b)

Company Matching Amounts.  For each Plan Year in which a Participant is credited
with a contribution to his Company Matching Account under Section 3.3, the
Company shall withhold from the Participant’s Compensation that is not deferred,
in a manner determined by the Company, the Participant’s share of FICA and other
employment taxes.  If necessary, the Committee may reduce the Participant’s
Company Matching Account in order to comply with this Section, to the extent
permitted under Section 409A of the Code and the Treasury Regulations
thereunder.

ARTICLE IV.
INVESTMENTS

4.1

Measurement Funds.

(a)

In the manner designated by the Committee, Participants may elect one or more
Measurement Funds to be used to determine the additional amounts to be credited
to their Accounts.  Although the Participant may designate the Measurement
Funds, the Committee shall not be bound by such designation; provided, however,
that any substitute Measurement Funds designated by the Committee for a
Participant must provide the Participant with an investment opportunity
comparable to the original Measurement Funds designated by the Participant.  The
Committee shall select from time to time, in its sole discretion, the
Measurement Funds to be available under the Plan; provided, however, that such
Measurement Funds shall be the same as the investment funds which are available
from time to time under the 401(k) Plan, except to the extent prohibited by law.
    

(b)

No Actual Investment.  Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation to his Accounts thereto, the calculation of additional
amounts and the crediting or debiting of such amounts to a Participant’s
Accounts shall not be considered or construed in any manner as an actual
investment of his Accounts in any such Measurement Fund.  In the event that the
Company or the trustee, in its own discretion, decides to invest funds in any or
all of the Measurement Funds, no Participant shall have any rights in or to such
investments themselves.  Without limiting the foregoing, a Participant’s
Accounts shall at all times be a bookkeeping entry only and shall not represent
any investment made on his behalf by the Company.  The Participant shall at all
times remain an unsecured creditor of the Company.

4.2

Investment Elections.  

(a)

Executive Officers and Director Participants.  

(1)

Deferral Accounts.  Except as provided in Sections 4.2(a)(2) and 4.3,
Participants who are either Executive Officers or Directors may designate how
their Deferral Accounts shall be deemed to be invested under the Plan.

(A)

Such Participants may make separate investment elections for (I) their future
deferrals of Compensation and (II) the existing balances of their Deferral
Accounts.  

(B)

Such Participants may make and change their investment elections by choosing
from the Measurement Funds designated by the Committee in accordance with the
procedures established by the Committee.  

(C)

Except as otherwise designated by the Committee, the available Measurement Funds
under this Section 4.2(a)(1) shall be the investment funds under the 401(k) Plan
(excluding the Stable Value Fund and any brokerage account option).
 Additionally, for the Deferral Account only, there shall also be a Measurement
Fund based on the Moody’s Plus Rate.

(D)

If a Participant fails to elect a Measurement Fund under this Section, he shall
be deemed to have elected the default Measurement Fund (as designated by the
Committee) for all of his Accounts.

(2)

Company Matching Account and Certain Deferral Subaccounts.  The Company Matching
Contributions credited to a Participant’s Company Matching Account, and the
deferrals of a Participant’s Restricted Stock Units and Stock Option Gains
credited to such Participant’s Deferral Account shall be initially deemed
invested in the Sempra Energy Stock Fund.  A Participant may direct the
investment of the balance of his Company Matching Account or the Restricted
Stock Unit and the Stock Option Gain subaccounts of the Deferral Account into
any other Measurement Fund, as permitted by the Committee.

(a)

Manager Participants.  

(1)

Deferral Account.  Any Participant who is a Manager shall have his Deferral
Account invested in the Measurement Fund based on the Moody’s Plus Rate, except
as otherwise permitted by the Committee.

(2)

Company Matching Account.  The Company Matching Contributions credited to a
Participant’s Company Matching Account shall be initially deemed invested in the
Sempra Energy Stock Fund.  A Participant may direct the investment of the
balance of his Company Matching Account into any other Measurement Fund, as
permitted by the Committee.

(b)

Continuing Investment Elections.  Participants who have had a Retirement or
Termination but not yet commenced distributions under Article VII or
Participants or Beneficiaries who are receiving installment payments may
continue to make investment elections pursuant to subsection (a) and (b) above,
as applicable, except as otherwise determined by the Committee.  

4.3

Compliance with Section 16 of the Exchange Act.  

(a)

Any Participant or Beneficiary who is subject to Section 16 of the Exchange Act
shall have his Measurement Fund elections under the Plan subject to the
requirements of the Exchange Act, as interpreted by the Committee.   Any such
Participant or Beneficiary who elects to have any portion of his Deferral
Account or his future deferrals (pursuant to Section 3.1) either (i) invested in
the Sempra Energy Stock Fund or (ii) transferred from the Sempra Energy Stock
Fund to another available Measurement Fund under the Plan may not make an
election with the opposite effect under this Plan or any other Company-sponsored
plan until six months and one day following the original election.

(b)

Notwithstanding any other provision of the Plan or any rule, instruction,
election form or other form, the Plan and any such rule, instruction or form
shall be subject to any additional conditions or limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3) that are requirements for the application of such
exemptive rule.  To the extent permitted by applicable law, such Plan provision,
rule, instruction or form shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.

ARTICLE V.
ACCOUNTS

5.1

Accounts.

(a)

The Committee shall establish and maintain a Deferral Account, and a Company
Matching Account for each Participant under the Plan. Each Participant’s
Accounts shall be divided into separate subaccounts in accordance with Section
5.2.  Each such subaccount shall be further divided into separate investment
fund subaccounts, each of which corresponds to a Measurement Fund elected by the
Participant pursuant to Section 4.2.  In addition, Participants’ Deferral
Accounts may be further divided into subaccounts consisting of deferred
Restricted Stock Units and deferred Stock Option Gains.

(b)

The performance of each elected Measurement Fund (either positive or negative)
shall be determined by the Committee, in its reasonable discretion, based on the
performance of the Measurement Funds themselves.  A Participant’s Accounts shall
be credited or debited on each Valuation Date based on the performance of each
Measurement Fund selected by the Participant, as determined by the Committee in
its sole discretion, as though (i) a Participant’s Accounts were invested in the
Measurement Fund(s) selected by the Participant, in the percentages applicable
to such period, as of the close of business on the first business day of such
period, at the closing price on such date; (ii) the portion of the Participant's
Compensation that was actually deferred pursuant to Section 3.1 during any
period were invested in the Measurement Fund(s) selected by the Participant, in
the percentages applicable to such period, no later than the close of business
on the first business day after the day on which such amounts are actually
deferred from the Participant’s Compensation, at the closing price on such date;
and (iii) any withdrawal or distribution made to a Participant that decreases
such Participant’s Accounts ceased being invested in the Measurement Fund(s), in
the percentages applicable to such period, no earlier than one business day
prior to the distribution, at the closing price on such date.  The Participant’s
Company Matching Contribution for a Plan Year shall be credited to his Company
Matching Account for purposes of this Section, in the manner determined on the
first day of the Election Period for such Plan Year, as determined by the
Committee.

5.2

Subaccounts.

(a)

The Committee shall establish and maintain, with respect to a Participant’s
Deferral Account, a subaccount with respect to each Plan Year, to which shall be
credited the amount equal to the portion of the Participant’s Compensation
earned during such Plan Year that he elects to defer pursuant to Section 3.1,
debited by amounts equal to distributions to and withdrawals made by the
Participant and/or his Beneficiary and adjusted for investment earnings and
losses pursuant to Article V.

(b)

The Committee shall establish and maintain, with respect to a Participant’s
Company Matching Account, a subaccount with respect to each Plan Year, to which
shall be credited the amount equal to the Company Matching Contributions made
pursuant to Section 3.3 on behalf of such Participant in respect of such
Participant’s Compensation earned during such Plan Year that he elects to defer
pursuant to Section 3.1, debited by amounts equal to distributions to and
withdrawals made by the Participant and/or his Beneficiary and adjusted for
investment earnings and losses pursuant to Article V.

ARTICLE VI.
VESTING

Each Participant shall be 100% vested in his Deferral Account and his Matching
Account at all times.  




ARTICLE VII.
DISTRIBUTIONS

7.1

Distribution of Accounts.

(a)

Distribution at Separation from Service or Disability.

(1)

Normal Form.  

(A)

Except as provided in subparagraph (B), paragraph (2), paragraph (3) or Section
7.3, upon the Separation from Service or Disability of a Participant, a
Participant’s Distributable Amount with respect to each Plan Year shall be paid
to the Participant in substantially equal annual installments in cash
(calculated as set forth in paragraph 7.1(a)(6)) over ten (10) years beginning
on the Participant’s Payment Date.

(B)

Upon the Separation from Service of a Participant who is a Specified Employee
(determined as of the date of Separation from Service), the distribution of the
Participant’s Distributable Amount with respect each Plan Year shall not be made
before the date which is six months after the date of such Participant’s
Separation from Service (or, if earlier, the date of such Participant’s death)
in accordance with Section 409A(a)(2)(B)(i) of the Code and the Treasury
Regulations thereunder.

(2)

Optional Forms.  Instead of receiving his Distributable Amount with respect to
each Plan Year as described at Section 7.1(a)(1)(A), the Participant may elect
in accordance with Section 3.2 one of the following optional forms of payment
(on the form provided by Company) at the time of his deferral election for such
Plan Year:

(i)

equal annual installments in cash (calculated as set forth in paragraph
7.1(a)(6)) over five years beginning on the Participant’s Payment Date,

(ii)

equal annual installments in cash (calculated as set forth in paragraph
7.1(a)(6)) over fifteen (15) years beginning on the Participant’s Payment Date,
or

(iii)

a lump sum in cash.

The payment of such Participant’s Distributable Amount with respect each Plan
Year shall be made or commence on such Participant’s Payment Date (or, if
applicable, the date determined under subparagraph (a)(1)(B)).

(3)

Distribution Election Changes.  In the event that a Participant changes his
distribution form election with respect to a Plan Year in accordance with
Section 3.2(b), and such new distribution form election becomes effective, upon
the Separation from Service or Disability of such Participant, the Distributable
Amount with respect to such Plan Year shall be paid to the Participant in
accordance with such new distribution form election.

(4)

Small Accounts.  Notwithstanding provision to the contrary, in the event the
 total of a Participant’s Distributable Amounts with respect to all Plan Years
is equal to or less than $25,000, such Distributable Amounts shall be
distributed to the Participant (or his Beneficiary, as applicable) in a lump
sum.

(5)

Investment Adjustments.  The Participant’s Accounts shall continue to be
adjusted for investment earnings and losses pursuant to Section 4.2 and Section
4.3 of the Plan until all amounts credited to his Accounts under the Plan have
been distributed.

(6)

Calculating Installments.  All installment payments made under the Plan shall be
determined in accordance with the annual fractional payment method, calculated
as follows:  the balance of subaccounts in the Participant’s Accounts with
respect to a Plan Year shall be calculated as of the close of business on the
last business day of the year.  The annual installment shall be calculated by
multiplying this balance by a fraction, the numerator of which is one, and the
denominator of which is the remaining number of annual payments due the
Participant.  By way of example, if the Participant elects 10 year installments
for the distribution of the subaccounts in his Accounts with respect to a Plan
Year, the first payment shall be 1/10 of the balance of such subaccounts in his
Accounts calculated as described in this definition.  The following year, the
payment shall be 1/9 of such subaccounts in the balance of the Participant’s
Accounts, calculated as described in this definition.  Each annual installment
shall be paid on or as soon as practicable after the last business day of the
applicable year.

(b)

Distribution on a Scheduled Withdrawal Date.  

(1)

In the case of a Participant who has elected a Scheduled Withdrawal Date for a
distribution to be made while still in the employ of the Company or while still
a Director, such Participant shall receive his deferrals of Compensation (but
excluding any investment earnings on such amounts) (the “Withdrawal Amount”) as
shall have been elected by the Participant to be subject to the Scheduled
Withdrawal Date.  A Participant’s Scheduled Withdrawal Date with respect to
amounts of Compensation deferred in a given Plan Year must be at least three
years from the last day of the Plan Year for which such deferrals are made.  




(2)

The Withdrawal Amount shall be paid in a lump sum in cash.




(3)

A Participant may elect to change the Scheduled Withdrawal Date for the
Withdrawal Amount for any Plan Year in accordance with Section 3.2(d).




(4)

In the event of Participant’s Separation from Service or Disability prior to a
Scheduled Withdrawal Date, the Participant’s entire Withdrawal Amount shall be
paid in accordance with the Participant’s election with respect to such Plan
Year under Section 7.1(a).  In the event of a Participant’s death prior to a
Scheduled Withdrawal Date, the Participant’s entire Withdrawal Amount shall be
paid as soon as practicable after the Participant’s death in a lump sum in cash.
 




(c)

Distribution upon Death.  In the event a Participant dies before he has begun
receiving distributions under Section 7.1(a), his Accounts shall be paid to his
Beneficiary in the same manner elected by the Participant.  In the event a
Participant dies after he has begun receiving distributions under Section 7.1(a)
with a remaining balance in his Accounts, the balance shall continue to be paid
to his Beneficiary in the same manner.

7.2

Hardship Distribution.  

A Participant shall be permitted to elect a Hardship Distribution of all or a
portion of his Accounts under the Plan prior to the Payment Date, subject to the
following restrictions:

(a)

The election to take a Hardship Distribution shall be made by filing the form
provided by the Committee before the date established by the Committee.

(b)

The Committee shall have made a determination that the requested distribution
constitutes a Hardship Distribution in accordance with subsection (d).

(c)

The amount determined by the Committee as a Hardship Distribution shall be paid
in a single lump sum in cash as soon as practicable after the end of the
calendar month in which the Hardship Distribution election is made and approved
by the Committee.  The Hardship Distribution shall be distributed
proportionately from the subaccounts in the Participant’s Accounts.

(d)

If a Participant receives a Hardship Distribution, the Participant shall be
ineligible to contribute deferrals to the Plan for the following Plan Year.
 “Hardship Distribution” shall mean a severe financial hardship to the
Participant resulting from (i) an illness or accident of the Participant, the
Participant’s spouse or of his dependent (as defined in Section 152(a) of the
Code), (ii) loss of a Participant’s property due to casualty, or (iii) other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, as determined by the Committee in
accordance with Section 409A(a)(2)(B)(ii)(I) of the Code and the Treasury
Regulations thereunder.   The amount of the Hardship Distribution with respect
to a severe financial hardship shall not exceed the amounts necessary to satisfy
such hardship, plus amounts necessary to pay taxes reasonably anticipated as a
result of the distribution, after taking into account the extent to which such
hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship), as determined by the Committee in accordance with Section
409A(a)(2)(B)(ii)(II) of the Code and the Treasury Regulations thereunder.  

7.3

Effect of a Change in Control.

(a)

In the event there is a Change in Control, the person who is the chief executive
officer (or, if not so identified, the Company’s highest ranking officer) shall
name a third-party fiduciary as the sole member of the Committee immediately
prior to such Change in Control. The appointed fiduciary, shall provide for the
immediate distributions of the accounts under the Plan in lump sum payments and
cash.  

(b)

Upon and after the occurrence of a Change in Control, the Company must (i) pay
all reasonable administrative fees and expenses of the appointed fiduciary, (ii)
indemnify the appointed fiduciary against any costs, expenses and liabilities
including, without limitation, attorney’s fees and expenses arising in
connection with the appointed fiduciary's duties hereunder, other than with
respect to matters resulting from the gross negligence of the appointed
fiduciary or its agents or employees and (iii) timely provide the appointed
fiduciary with all necessary information related to the Plan, the Participants
and Beneficiaries.  

(c)

Notwithstanding Section 9.4, in the event there is a Change in Control no
amendment may be made to this Plan except as approved by the third-party
fiduciary.  Upon a Change in Control, assets shall be placed in a rabbi trust in
an amount which shall equal the full accrued liability under this Plan as
determined by Towers Perrin, or a successor actuarial firm.

7.4

Inability to Locate Participant.

In the event that the Committee is unable to locate a Participant or Beneficiary
within two years following the required Payment Date, the amount allocated to
the Participant’s Accounts shall be forfeited.  If, after such forfeiture, the
Participant or Beneficiary later claims such benefit, such benefit shall be
reinstated without interest or earnings from the date of forfeiture, subject to
applicable escheat laws.

7.5

Prohibition on Acceleration of Distributions.

The time or schedule of payment of any withdrawal or distribution under the Plan
shall not be subject to acceleration, except as provided under Treasury
Regulations promulgated in accordance with Section 409A(a)(3) of the Code.

ARTICLE VIII.
ADMINISTRATION

8.1

Committee.

The Committee shall administer the Plan in accordance with this Article.

8.2

Administrator.  

The Administrator, unless restricted by the Committee, shall exercise the powers
under Sections 8.4 and 8.5 except when the exercise of such authority would
materially affect the cost of the Plan to the Company or materially increase
benefits to Participants.

8.3

Committee Action.

The Committee shall act at meetings by affirmative vote of a majority of the
members of the Committee.  Any action permitted to be taken at a meeting may be
taken without a meeting if, prior to such action, a written consent to the
action is signed by all members of the Committee and such written consent is
filed with the minutes of the proceedings of the Committee.  A member of the
Committee shall not vote or act upon any matter which relates solely to himself
or herself as a Participant.  The chairman or any other member or members of the
Committee designated by the chairman may execute any certificate or other
written direction of behalf of the Committee.

8.4

Powers and Duties of the Committee.

(a)

The Committee, on behalf of the Participants and their Beneficiaries, shall
enforce the Plan in accordance with its terms, shall be charged with the general
administration of the Plan, and shall have all powers necessary to accomplish
its purposes as set forth herein, including, but not by way of limitation, the
following:

(1)

To select the Measurement Funds in accordance with Section 4.1 hereof;

(2)

To construe and interpret the terms and provisions of the Plan and to remedy any
inconsistencies or ambiguities hereunder;

(3)

To select employees eligible to participate in the Plan;

(4)

To compute and certify to the amount and kind of benefits payable to
Participants and their Beneficiaries;

(5)

To maintain all records that may be necessary for the administration of the
Plan;

(6)

To provide for the disclosure of all information and the filing or provision of
all reports and statements to Participants, Beneficiaries or governmental
agencies as shall be required by law;

(7)

To make and publish such rules for the regulation of the Plan and procedures for
the administration of the Plan as are not inconsistent with the terms hereof;

(8)

To appoint a plan administrator or any other agent, and to delegate to them such
powers and duties in connection with the administration of the Plan as the
Committee may from time to time prescribe; and

(9)

To take all actions necessary for the administration of the Plan.  

8.5

Construction and Interpretation.

The Committee shall have full discretion to construe and interpret the terms and
provisions of this Plan, which interpretations or construction shall be final
and binding on all parties, including but not limited to the Company and any
Participant or Beneficiary.  The Committee shall administer such terms and
provisions in a uniform and nondiscriminatory manner and in full accordance with
any and all laws applicable to the Plan.

8.6

Information.

To enable the Committee to perform its functions, the Company shall supply full
and timely information to the Committee on all matters relating to the
Compensation of all Participants, their death or other events which cause
termination of their participation in this Plan, and such other pertinent facts
as the Committee may require.

8.7

Compensation, Expenses and Indemnity.

(a)

The members of the Committee shall serve without compensation for their services
hereunder.

(b)

The Committee is authorized at the expense of the Company to employ such legal
counsel and other advisors as it may deem advisable to assist in the performance
of its duties hereunder.  Expenses and fees in connection with the
administration of the Plan shall be paid by the Company.

(c)

To the extent permitted by applicable state law, the Company shall indemnify and
save harmless the Committee and each member thereof, the Board of Directors and
any delegate of the Committee who is an employee of the Company against any and
all expenses, liabilities and claims, including legal fees to defend against
such liabilities and claims arising out of their discharge in good faith of
responsibilities under or incident to the Plan, other than expenses and
liabilities arising out of willful misconduct.  This indemnity shall not
preclude such further indemnities as may be available under insurance purchased
by the Company or provided by the Company under any bylaw, agreement or
otherwise, as such indemnities are permitted under state law.

8.8

Quarterly Statements.

Under procedures established by the Committee, a Participant shall receive a
statement with respect to such Participant’s Accounts on a quarterly basis as of
each March 31, June 30, September 30 and December 31.

8.9

Disputes.

(a)

Claim.

A person who believes that he is being denied a benefit to which he is entitled
under the Plan (hereinafter referred to as “Claimant”) may file a written
request for such benefit with the Administrator, setting forth his claim.  The
request must be addressed to the Administrator at the Company at its then
principal place of business.

(b)

Claim Decision.

Upon receipt of a claim, the Administrator shall advise the Claimant that a
reply shall be forthcoming within 90 days and shall, in fact, deliver such reply
within such period.  The Administrator may, however, extend the reply period for
an additional 90 days for special circumstances.

If the claim is denied in whole or in part, the Administrator shall inform the
Claimant in writing, using language calculated to be understood by the Claimant,
setting forth: (i) the specified reason or reasons for such denial; (ii) the
specific reference to pertinent provisions of this Agreement on which such
denial is based; (iii) a description of any additional material or information
necessary for the Claimant to perfect his claim and an explanation of why such
material or such information is necessary; (iv) appropriate information as to
the steps to be taken if the Claimant wishes to submit the claim for review; and
(v) the time limits for requesting a review under subsection (c).

(c)

Request For Review.

With 60 days after the receipt by the Claimant of the written opinion described
above, the Claimant may request in writing a review the determination of the
Administrator.  Such review shall be completed by the Senior Vice-President of
Human Resources of the Company for Participants who are Managers and by the
Committee for Participants who are Executive Officers or Directors.  Such
request must be addressed to the Secretary of the Company, at its then principal
place of business.  The Claimant or his duly authorized representative may, but
need not, review the pertinent documents and submit issues and comments in
writing for consideration by the Senior Vice-President of Human Resources or the
Committee, as applicable.  If the Claimant does not request a review within such
60-day period, he shall be barred and estopped from challenging the
Administrator’s determination.

(d)

Review of Decision.

Within 60 days after the receipt of a request for review by the Senior
Vice-President of Human Resources or the Compensation Committee, as applicable,
after considering all materials presented by the Claimant, the Senior
Vice-President of Human Resources or the Compensation Committee, as applicable,
shall inform the Participant in writing, in a manner calculated to be understood
by the Claimant, the decision setting forth the specific reasons for the
decision contained specific references to the pertinent provisions of this Plan
on which the decision is based.  If special circumstances require that the 60
day time period be extended, the Senior Vice-President of Human Resources or the
Compensation Committee, as applicable, shall so notify the Claimant and shall
render the decision as soon as possible, but no later than 120 days after
receipt of the request for review.

8.10

Compliance with Section 409A of the Code

The Plan shall be interpreted, construed and administered in a manner that
satisfies the requirements of Sections 409A(a)(2), (3) and (4) of the Code and
the Treasury Regulations thereunder.

ARTICLE IX.
MISCELLANEOUS

9.1

Unsecured General Creditor.

Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interest in any specific property or
assets of the Company.  No assets of the Company shall be held in any way as
collateral security for the fulfilling of the obligations of the Company under
this Plan.  Any and all of the Company’s assets shall be, and remain, the
general unpledged, unrestricted assets of the Company.  The Company’s obligation
under the Plan shall be merely that of an unfunded and unsecured promise of the
Company to pay money in the future, and the rights of the Participants and
Beneficiaries shall be no greater than those of unsecured general creditors.  It
is the intention of the Company that this Plan be unfunded for purposes of the
Code and Title I of ERISA.

9.2

Restriction Against Assignment.

(a)

The Company shall pay all amounts payable hereunder only to the person or
persons designated by the Plan and not to any other person or entity.  No right,
title or interest in the Plan or in any account may be sold, pledged, assigned
or transferred in any manner other than by will or the laws of descent and
distribution.  No right, title or interest in the Plan or in any Account shall
be liable for the debts, contracts or engagements of the Participant or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

(b)

Notwithstanding the provisions of subsection (a), a Participant’s interest in
his Account may be transferred by the Participant pursuant to a domestic
relations order that constitutes a “qualified domestic relations order” as
defined by the Code or Title I of ERISA.

9.3

Withholding.

There shall be deducted from each payment made under the Plan or any other
Compensation payable to the Participant (or Beneficiary) all taxes which are
required to be withheld by the Company in respect to such payment or this Plan.
 The Company shall have the right to reduce any payment (or compensation) by the
amount of such of cash sufficient to provide the amount of said taxes.

9.4

Amendment, Modification, Suspension or Termination.

(a)

Subject to Section 7.3, the Committee may amend, modify, suspend or terminate
the Plan in whole or in part, except that no amendment, modification, suspension
or termination shall have any retroactive effect to reduce any vested amounts
allocated to a Participant’s Accounts. In the event of Plan termination,
distributions shall continue to be made in accordance with the terms of the
Plan.

(b)

Notwithstanding anything to the contrary in the Plan, if and to the extent the
Company shall determine that the terms of the Plan may result in the failure of
the Plan, or amounts deferred by or for any Participant under the Plan, to
comply with the requirements of Section 409A of the Code, or any applicable
regulations or guidance promulgated by the Secretary of the Treasury in
connection therewith, the Company shall have authority to take such action to
amend, modify, cancel or terminate the Plan or distribute any or all of the
amounts deferred by or for a Participate, as it deems necessary or advisable,
including without limitation:

(1)

Any amendment or modification of the Plan to conform the Plan to the
requirements of Section 409A of the Code or any regulations or other guidance
thereunder (including, without limitation, any amendment or modification of the
terms of any applicable to any Participant’s Accounts regarding the timing or
form of payment).

(2)

Any cancellation or termination of any unvested interest in a Participant’s
Accounts without any payment to the Participant.

(3)

Any cancellation or termination of any vested interest in any Participant’s
Accounts, with immediate payment to the Participant of the amount otherwise
payable to such Participant.

Any such amendment, modification, cancellation, or termination of the Plan may
adversely affect the rights of a Participant without the Participant’s consent.

9.5

Designation of Beneficiary.

(a)

Each Participant shall have the right to designate, revoke and redesignate
Beneficiaries hereunder and to direct payment of his Distributable Amount to
such Beneficiaries upon his death.

(b)

Designation, revocation and redesignation of Beneficiaries must be made in
writing in accordance with the procedures established by the Committee and shall
be effective upon delivery to the Committee.

(c)

No designation of a Beneficiary other than the Participant’s spouse shall be
valid unless consented in writing by such spouse.  If there is no Beneficiary
designation in effect, or the designated beneficiary does not survive the
Participant, then the Participant’s spouse shall be the Beneficiary.  If there
is no surviving spouse, the duly appointed and currently acting personal
representative of the Participant’s estate (which shall include either the
Participant’s probate estate or living trust) shall be the Beneficiary.

(d)

After the Participant’s death, any Beneficiary (other than the Participant’s
estate) who is to receive installment payments may designate a secondary
beneficiary to receive amounts due under this Plan to the Beneficiary in the
event of the Beneficiary’s death prior to receiving full payment from the Plan.
 If no secondary beneficiary is designated, it shall be the Beneficiary’s
estate.

9.6

Insurance.

(a)

As a condition of participation in this Plan, each Participant shall, if
requested by the Committee or the Company, undergo such examination and provide
such information as may be required by the Company with respect to any insurance
contracts on the Participant’s life and shall authorize the Company to purchase
life insurance on his life, payable to the Company.

(b)

If the Company maintains an insurance policy on a Participant’s life to fund
benefits under the Plan and such insurance policy is invalidated because (i) the
Participant commits suicide during the two-year period beginning on the first
day of the first Plan Year of such Participant’s participation in the Plan or
because (ii) the Participant makes any material misstatement of information or
nondisclosure of medical history, then the only benefits that shall be payable
hereunder to such Participant, his Beneficiary or his surviving spouse, are the
payment of the amount of deferrals of Compensation then credited to the
Participant’s Accounts but without any interest including interest theretofore
credited under this Plan.   

9.7

Governing Law.

Subject to ERISA, this Plan shall be construed, governed and administered in
accordance with the laws of the State of California.

9.8

Receipt of Release.

Any payment to a Participant or the Participant’s Beneficiary in accordance with
the provisions of the Plan shall, to the extent thereof, be in full satisfaction
of all claims against the Committee and the Company.  The Committee may require
such Participant or Beneficiary, as a condition precedent to such payment, to
execute a receipt and release to such effect prior to the payment date specified
under the Plan.

9.9

Compliance with Code Section 162(m)

It is the intent of the Company that any Compensation which is deferred under
the Plan by a person who is, with respect to the year of distribution, deemed by
the Committee to be a “covered employee” within the meaning of Code Section
162(m) and regulations thereunder, which Compensation constitutes either
“qualified performance-based compensation” within the meaning of Code Section
162(m) and regulations thereunder or compensation not otherwise subject to the
limitation on deductibility under Section 162(m) and regulations thereunder,
shall not, as a result of deferral hereunder, become compensation with respect
to which the Company in fact would not be entitled to a tax deduction under Code
Section 162(m).   If the Company determines in good faith prior to a Change in
Control that there is a reasonable likelihood that any compensation paid to a
Participant for a taxable year of the Company would not be deductible by the
Company solely by reason of the limitation under Code Section 162(m), then to
the extent deemed necessary by the Company to ensure that the entire amount of
any distribution to the Participant pursuant to this Plan prior to the Change in
Control is deductible, the Company may defer all or any portion of a
distribution under this Plan.  Any amounts deferred pursuant to this limitation
shall continue to be credited/debited with additional amounts in accordance with
Article IV, even if such amount is being paid out in installments.  The amounts
so deferred and amounts credited thereon shall be distributed to the Participant
or his Beneficiary (in the event of the Participant’s death) commencing on the
January 1 following the Plan Year in which such Participant’s Separation from
Service, Disability or death occurs, or if earlier, the effective date of a
Change in Control.  Notwithstanding anything to the contrary in this Plan, this
Section shall not apply to any distributions made after a Change in Control.

9.10

Payments on Behalf of Persons Under Incapacity.

In the event that any amount becomes payable under the Plan to a person who, in
the sole judgment of the Committee, is considered by reason of physical or
mental condition to be unable to give a valid receipt therefore, the Committee
may direct that such payment be made to any person found by the Committee, in
its sole judgment, to have assumed the care of such person.  Any payment made
pursuant to such termination shall constitute a full release and discharge of
the Committee and the Company.

9.11

Limitation of Rights

Neither the establishment of the Plan nor any modification thereof, nor the
creating of any fund or account, nor the payment of any benefits shall be
construed as giving to any Participant or other person any legal or equitable
right against the Company except as provided in the Plan.  In no event shall the
terms of employment of, or membership on the Board by, any Participant be
modified or in any be effected by the provisions of the Plan.

9.12

Exempt ERISA Plan

The Plan is intended to be an unfunded plan maintained primarily to provide
deferred compensation benefits for directors and a select group of management or
highly compensated employees within the meaning of Sections 201, 301 and 401 of
ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I of ERISA.

9.13

Notice

Any notice or filing required or permitted to be given to the Committee under
the Plan shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail, to the principal office of the Company, directed
to the attention of the General Counsel and Secretary of the Company.  Such
notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification.

9.14

Errors and Misstatements

In the event of any misstatement or omission of fact by a Participant to the
Committee or any clerical error resulting in payment of benefits in an incorrect
amount, the Committee shall promptly cause the amount of future payments to be
corrected upon discovery of the facts and shall pay or, if applicable, cause the
Plan to pay, the Participant or any other person entitled to payment under the
Plan any underpayment in a lump sum or to recoup any overpayment from future
payments to the Participant or any other person entitled to payment under the
Plan in such amounts as the Committee shall direct or to proceed against the
Participant or any other person entitled to payment under the Plan for recovery
of any such overpayment.

9.15

Pronouns and Plurality

The masculine pronoun shall include the feminine pronoun, and the singular the
plural where the context so indicates.

9.16

Severability

In the event that any provision of the Plan shall be declared unenforceable or
invalid for any reason, such unenforceability or invalidity shall not affect the
remaining provisions of the Plan but shall be fully severable, and the Plan
shall be construed and enforced as if such unenforceable or invalid provision
had never been included herein.

9.17

Status

The establishment and maintenance of, or allocations and credits to, the
Accounts of any Participant shall not vest in any Participant any right, title
or interest in and to any Plan assets or benefits except at the time or times
and upon the terms and conditions and to the extent expressly set forth in the
Plan.

9.18

Headings.

Headings and subheadings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.

ARTICLE X.

EMPLOYEES OF SEMPRA ENERGY TRADING CORPORATION
AND SEMPRA ENERGY SOLUTIONS LLC

This Section 10 includes special provisions relating to the benefits of the
Participants in the Plan who are employed by Sempra Energy Trading Corporation
(“SET”) and Sempra Energy Solutions LLC (“SES”).

(a)

Background.  Certain SET and SES employees are Participants in this Plan.  

On July 9, 2007, Sempra Energy, Sempra Global, Sempra Energy Trading
International, B.V. (“SETI”) and The Royal Bank of Scotland plc (“RBS”) entered
into the Master Formation and Equity Interest Purchase Agreement, dated as of
July 9, 2007 (the “Master Formation Agreement”), which provides for the
formation of a partnership, RBS Sempra Commodities LLP (“RBS Sempra
Commodities”), to purchase and operate Sempra Energy’s commodity-marketing
businesses.  Pursuant to a Master Formation Agreement, RBS Sempra Commodities
will be formed as a United Kingdom limited liability partnership and RBS Sempra
Commodities will purchase Sempra Energy’s commodity-marketing subsidiaries.  

Prior to the Closing, SET will be converted into a limited liability company
(“SET LLC”).  Following such conversion, SET employees will be employed by SET
LLC.  Prior to the Closing, SES will become a wholly-owned subsidiary of SET
LLC.

Also, prior to the Closing, Sempra Energy will own, directly or indirectly
through wholly-owned subsidiaries, 100% of the membership interests in SET LLC
and SES.  Prior to the Closing, SET LLC and SES will be disregarded entities for
federal income tax purposes.

Effective as of the Closing, RBS Sempra Commodities will purchase 100% of the
membership interests in SET LLC.  

As provided in the Master Formation Agreement, an employee of SET LLC who is
actively at work on the Closing Date will continue to be employed by SET LLC
immediately after the Closing Date, and an employee of SES who is actively at
work on the Closing Date will continue to be employed by SES (each such employee
is referred to as a Transferred Employee).  

Also, as provided in the Master Formation Agreement, with respect to an employee
of SET LLC or SES who is not actively at work on the Closing Date because such
employee is on approved short-term disability or long-term disability leave in
accordance with the Sempra Plans (such employee is referred to as an Inactive
Employee), if such Inactive Employee returns to active work at the conclusion of
such leave, and in any case within six months following the Closing Date (or
such longer period as is required by applicable law), such Inactive Employee
shall become a Transferred Employee as of the date of such person’s return to
active employment with the SET LLC or SES (such date is referred to as the
Transfer Date).

Effective as of the Closing, SET LLC will be a wholly-owned subsidiary of RBS
Sempra Commodities, SES will be an indirect, wholly-owned subsidiary of RBS
Commodities, Sempra Global and SETI will be partners in RBS Sempra Commodities,
and Sempra Energy will own, indirectly through wholly-owned subsidiaries, at
least a 50% profits interest in RBS Sempra Commodities.

(b)

Separation from Service

(1)

Effective as of the Closing, RBS Sempra Commodities will be a member of a group
of trades or businesses (whether or not incorporated) under common control for
purposes of Section 414(c) of the Code and Treasury Regulation Section
1.414(c)-2, as determined under Treasury Regulation Section 1.409A-1(h)(3), that
includes Sempra Energy and its wholly-owned subsidiaries.  Consequently,
effective as of the Closing, RBS Sempra Commodities will be included in the
“service recipient” that includes Sempra Energy and its wholly-owned
subsidiaries, as defined under Treasury Regulation Section 1.409A-1(h)(3).  

(2)

A Participant who is an employee of SET LLC or SES, and who is a Transferred
Employee effective as of the Closing Date, will not have a Separation from
Service solely as a result of the purchase of the membership interests of SET
LLC by RBS Sempra Commodities effective as of the Closing.

(3)

A Participant who is an employee of SET LLC or SES, who is an Inactive Employee,
and who becomes a Transferred Employee effective on a Transfer Date after the
Closing Date, will not have a Separation from Service solely as a result of the
purchase of the membership interests of SET LLC by  RBS Sempra Commodities or
becoming a Transferred Employee on a Transfer Date after the Closing Date.

(4)

For purposes of the Plan, a participant in the Plan who is an employee of SET
LLC or SES, and who is or becomes a Transferred Employee, will have a Separation
from Service on or after the Closing Date (or the Transfer Date, if applicable),
as determined under Section 1.2(pp) and Treasury Regulation Section 1.409A-1(h).

(c)

Certain Defined Terms.

For purposes of this Section 10, the terms “Closing,” “Closing Date,” “Inactive
Employee,” “Sempra Plans,” “Transferred Employees” and “Transfer Date” shall
have the meanings ascribed to such terms under the Master Formation Agreement.

ARTICLE XI.

SECTION 409A OF THE CODE

This Plan shall be interpreted, construed and administered in a manner that
satisfies the requirements of Sections 409A(a)(2), (3) and (4) of the Code and
the Treasury Regulations thereunder (subject to the transitional relief under
Internal Revenue Service Notice 2005-1, the Proposed Regulations under Section
409A of the Code, Internal Revenue Service Notice 2006-79, Internal Revenue
Service Notice 2007-86 and other applicable authority issued by the Internal
Revenue Service).  

Executed at San Diego, California this 11th day of December, 2008.

SEMPRA ENERGY




By:

______________________________

G. Joyce Rowland

Sr. Vice President, Human Resources  




Date:

______________________________












